Citation Nr: 0716065	
Decision Date: 05/31/07    Archive Date: 06/11/07

DOCKET NO.  03-23 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for multiple sclerosis 
(MS), to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from April 1965 to March 
1967. 

This appeal arose from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Milwaukee, Wisconsin (the RO).

Procedural history 

In the September 2002 rating decision, service connection was 
denied for MS.  The veteran perfected an appeal of that 
denial.

In April 2005, the veteran testified at a hearing held at the 
RO before the undersigned Veterans Law Judge, a transcript of 
which has been associated with the veteran's claims file.  

In January 2007, the Board requested a medical opinion from 
the Veterans Health Administration (VHA) in accordance with 
38 C.F.R. § 20.901(a) (2006).  The requested opinion has been 
provided and has been associated with the veteran's VA claims 
folder.  The VHA opinion has been provided to the veteran and 
his representative.

At the April 2005 hearing, the veteran submitted additional 
medical evidence and waived agency of original jurisdiction 
consideration of such evidence.  See 38 C.F.R. § 20.1304 
(2006).  In April 2007, the veteran's representative 
submitted more medical evidence.  His representative waived 
agency of original jurisdiction consideration of such 
evidence. 



Issues not on appeal

No disagreement expressed

In the September 2002 rating decision, entitlement to special 
monthly compensation based on erectile dysfunction was 
granted effective February 27, 2002.  In a March 2004 rating 
decision, service connection for an anxiety reaction was 
granted and a 70 percent disability rating was assigned 
effective March 12, 2003.  Also in that rating decision, 
entitlement to a total disability rating based on individual 
unemployability (TDIU) was granted effective March 12, 2003, 
and basic eligibility for Dependents' Educational Assistance 
was established from March 12, 2003.  
In the same rating decision, service connection for PTSD was 
denied.  To the Board's knowledge, the veteran has not 
disagreed with any of those determinations.  None of those 
issues are in appellate status.  

Disagreement expressed

In the September 2002 rating decision, service connection was 
granted for prostate cancer and radical prostatectomy with 
erectile dysfunction, associated with herbicide exposure, and 
a noncompensable (zero percent) disability rating was 
assigned effective February 27, 2002.  The veteran perfected 
an appeal as to the assignment of a noncompensable disability 
rating.  In a January 2005 rating decision, a 10 percent 
disability rating was assigned effective February 27, 2002.  
At the April 2005 hearing, the veteran withdrew the issue of 
an increased rating for residuals of prostate cancer in 
writing.  That issue is no longer in appellate status.

In the March 2004 rating decision, service connection was 
denied for amyotrophic lateral sclerosis.  In May 2004, the 
RO received a Notice of Disagreement as to that denial.  In 
November 2004, the veteran's representative indicated that 
the veteran was withdrawing that issue.

Those issues are therefore no longer in appellate status.  
See 38 C.F.R. § 20.204 (2006).

FINDING OF FACT

Competent medical evidence is in equipoise as to whether the 
veteran's currently diagnosed MS is causally related to 
presumed herbicide exposure in service.


CONCLUSION OF LAW

Resolving the benefit of the doubt in the veteran's favor, MS 
was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service connection for MS.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2006).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (Court) 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in letters sent in April 
and May 2002, and in June, August, October, and December 
2003, which were specifically intended to address the 
requirements of the VCAA.  The April and May 2002 and June 
and August 2003 VCAA letters advised the veteran of what the 
evidence must show to establish service connection.  
Accordingly, the veteran was informed of the information and 
any medical or lay evidence not previously provided to VA 
that is necessary to substantiate the claim.  

As for the evidence to be provided by the veteran, he was 
specifically advised in various VCAA letters to inform VA of 
medical evidence pertaining to his claimed disability and to 
submit VA Form(s) 21-4142, Authorization and Consent to 
Release Information to the Department of Veterans Affairs 
(VA), for each private or other non-VA doctor and medical 
care facility that treated him for his claimed disability.

Moreover, in the June 2003 VCAA letter, the veteran was 
informed that VA would assist him by providing a medical 
examination or getting a medical opinion if we decide it's 
necessary to make a decision on your claim.  [A VHA opinion 
was obtained in March 2007.]

In the April 2002 VCAA letter, the veteran was advised that 
VA would obtain evidence kept by VA and any other Federal 
government agency and would request private treatment 
records, if he completed a release form.  In later VCAA 
letters, the veteran was advised that VA was responsible for 
getting relevant records from any Federal agency, to include 
records from the military, VA medical centers (including 
private facilities where VA authorized treatment), and the 
Social Security Administration.  The veteran was also 
informed that VA make reasonable efforts on his behalf to get 
relevant records not held by a Federal agency, including 
records from state and local governments, private doctors and 
hospitals, and current or former employers.

In the April 2002 VCAA letter, VA told the veteran to submit 
specific types of evidence pertinent to his claim.  In the 
May 2002 VCAA letter, VA informed the veteran that he should 
send evidence showing in-service incurrence or aggravation of 
multiple sclerosis.  In various VCAA letters, VA told the 
veteran that it was his responsibility to make sure that VA 
received all requested records that are not in the possession 
of a Federal department or agency.  Those VCAA letters thus 
complied with the "give us everything you've got" 
requirement of 38 C.F.R. § 3.159(b)(1) because the letters 
informed the veteran that he could submit or identify 
evidence other than what was specifically requested by VA.   

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  In this case, 
the claim was initially adjudicated by the RO in September 
2002, after the April and May 2002 VCAA letters.  Therefore, 
the timing of the VCAA notice is not at issue.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, elements (1) and (2) are not in dispute.  
Element (3) is in dispute, and was addressed by the VCAA 
letters described above.  While VA has not provided the 
veteran notice of element (4) and (5), degree of disability 
and effective date, such lack of notice is harmless at this 
point in time.  The Board is granting service connection for 
MS.  The Board is not responsible for assigning an initial 
disability rating or an effective date for service 
connection.  The Board is confident that prior to assigning a 
disability rating and effective date, the agency of original 
jurisdiction will provide the veteran and his representative 
with appropriate notice under Dingess. 

In short, for reasons expressed above the Board concludes 
that there is no prejudice to the veteran in Board's 
considering this issue on its merits.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) [strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran].

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].    

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it. 
The Board finds that all relevant evidence necessary for an 
equitable resolution of this issue has been identified and 
obtained.  The evidence of record includes service medical 
records, VA and private medical records, Social Security 
Administration records, and an expert opinion from VHA, all 
of which will be described below.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
issue has been consistent with the provisions of the VCAA.

The veteran has been accorded the opportunity to present 
evidence and argument in support of his claim.  See 38 C.F.R. 
§ 3.103 (2006).  He has retained the services of a 
representative, who has presented written argument on his 
behalf.  He testified at a hearing held at the RO which was 
chaired by the undersigned Veterans Law Judge in April 2005, 
a transcript of the hearing is associated with the veteran's 
VA claims folder.  

Accordingly, the Board will proceed to a decision on the 
merits.

Pertinent law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred or aggravated in service.  38 C.F.R. § 
3.303(a)(2006).

For MS, service connection may be granted if the disease 
becomes manifest to a compensable degree within seven years 
following separation from service.  
See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 
3.307(a)(3), 3.309(a) (2006).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection - herbicide exposure

The law and applicable regulatory provisions pertaining to 
Agent Orange exposure, expanded to include all herbicides 
used in Vietnam, provide that a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the Vietnam era shall be presumed to have been 
exposed during such service to an herbicide agent, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service.  38 
C.F.R. § 3.307(a)(6)(iii) (2006).

The law and regulations further stipulate the diseases for 
which service connection may be presumed due to an 
association with exposure to herbicide agents.  38 U.S.C.A. § 
1116 (West 2002); 38 C.F.R. § 3.309(e) (2006).  The following 
diseases are deemed associated with herbicide exposure, under 
VA law: chloracne or other acneform diseases consistent with 
chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma and diabetes mellitus (Type 2).  See 
38 C.F.R. § 3.309(e) (2006); see also 38 U.S.C.A. § 1116(f).

The presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era is not warranted for any condition other than those for 
which the Secretary of VA has specifically determined that a 
presumption of service connection is warranted.  See 38 
U.S.C.A. § 1116.

Notwithstanding the foregoing law and regulations pertaining 
to presumptive service connection, a veteran-claimant is not 
precluded from establishing service connection for diseases 
not subject to presumptive service connection with proof of 
actual direct causation.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).

Analysis

As was discussed above, in order for service connection to be 
granted, three elements must be met:  (1) current disability; 
(2) in-service disease or injury; and (3) medical nexus.  The 
Board will address each element in turn.

Hickson element (1), current disability, has been met.  It is 
uncontroverted that the veteran has been diagnosed as having 
MS.  

With respect to Hickson element (2), the Board will 
separately discuss in-service disease (to include the seven-
year presumptive period after service) and injury.

As for in-service disease, there is conflicting evidence 
regarding whether the veteran had MS in service or within the 
seven-year presumptive period.   

Contemporaneous evidence from the veteran's period of active 
service does not reflect a diagnosis of MS.  The veteran's 
service medical records are entirely silent as to complaint, 
treatment or diagnosis of MS or neurological symptomatology, 
such as an unsteady gait or incoordination of any extremity.  
At a March 1967 separation examination, the veteran denied 
any lameness or foot trouble and the neurologic evaluation 
was normal.  Moreover, there are no treatment records from 
the seven-year presumption period from March 1967 to March 
1974 [i.e., the presumptive period under 38 C.F.R. 
§ 3.309(a)].

The veteran, his spouse, and others have reported of episodes 
of clumsiness in or shortly after service.  However, these 
assertions are not competent medical evidence of the 
incurrence of MS during active service or within the seven-
year presumptive period after active service.  It is well 
established that lay persons are not competent to opine on 
medical matters such as the date of onset of a claimed 
disability and the relationship of specific symptoms to a 
particular diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992); see also 38 C.F.R. § 3.159 (a)(1) (2006) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  Any such statements offered in support of the 
veteran's claim do not constitute competent medical evidence 
and cannot be accepted by the Board.

The objective medical evidence of record establishes the 
onset of MS symptoms at the earliest in June 1991, over 24 
years after separation from service and long after the end of 
the seven year presumptive period. 

In short, the preponderance of the competent evidence shows 
that there was no MS in service or during the seven-year 
presumptive period.  

Turning to the matter of in-service injury, the claimed 
injury is exposure to herbicides.  Because the veteran served 
in Vietnam, his exposure to Agent Orange is presumed.  See 38 
U.S.C.A. § 1116(f) (West 2002).  Hickson element (2) has 
therefore been established on a presumptive basis.

With respect to element (3), medical nexus, the Board will 
first discuss the matter of presumptive service connection 
under 38 C.F.R. § 3.309(e).  The Board will then address the 
veteran's claim under Combee, supra (i.e., medical nexus 
opinion evidence).

The disorders granted presumptive service connection under 38 
C.F.R. § 3.309(e) for Agent Orange exposure are specified 
with precision.  The disorder for which service connection is 
sought must be specified at 38 C.F.R. § 3.309(e) in order to 
enjoy the presumption of service incurrence thereunder.  In 
this case, the disabilities specified at 38 C.F.R. § 3.309(e) 
do not include the veteran's diagnosed MS.  Therefore, the 
nexus presumption found in 38 C.F.R. § 3.309(e) is not 
applicable as to these claims.

When a veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability, the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a direct basis.  
See Combee, 34 F.3d at 1043-1044.  Thus, the Board must 
additionally consider whether the veteran is entitled to 
service connection for MS under the regular criteria for 
service connection without regard for the Agent Orange 
presumptions.
See 38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) 
(2006).

With regard to the medical nexus question as to whether the 
veteran's MS is related to active service, including exposure 
to herbicides, there is conflicting evidence regarding a 
relationship, or lack thereof, between the currently 
diagnosed MS and the veteran's military service, to include 
exposure to herbicides.

The evidence arguably in the veteran's favor consists of 
records and statements from Dr. B.M.A., a May 2005 statement 
from Dr. B.O.K, the March 2007 opinion from a VHA expert, and 
medical treatise information.  All of these sources suggest 
that exposure to toxins, such as dioxins, may be a triggering 
mechanism for MS.
The evidence against the veteran's claim is that the same 
medical evidence shows that the specific etiology of MS is 
unknown and that there is no study or epidemiologic evidence 
to specifically show that MS is related to Agent Orange.  

A May 2002 treatment record reflects that Dr. B.M.A. 
questioned whether "dioxin contamination from [Vietnam was 
a] possible source of [MS]."  In a May 2003 statement, Dr. 
B.M.A. noted that the veteran felt "that his [MS] may well 
be a direct result of [A]gent [O]range and his experiences in 
Vietnam."  In an April 2004 statement, Dr. B.M.A. said that 
"there is a high likelihood that [his MS] is related to his 
exposure to [A]gent [O]range in Vietnam."  In a May 2005 
statement, Dr. B.O.K opined that the veteran's neurological 
symptoms "may be related to his service in the military."  


The March 2007 opinion of a VHA expert is as follows:

There is no etiology known to multiple sclerosis.  
Therefore, Dr. [B.M.A.'s] statement that [the 
veteran's MS] is likely related to Agent Orange 
exposure is inaccurate.  There is no study to 
support this conclusion and no epidemiologic 
evidence that would support this conclusion.  It is 
clearly within the realm of medical possibility 
that Agent Orange is a precipitant.  However, this 
data is not available.  The ongoing efforts by the 
US Military to determine if soldiers exposed to 
this toxin are at increased risk for certain 
diseases may reveal a connection in the future.  
Until that time, I would conclude it is less likely 
[than] not that [the veteran's] exposure to Agent 
Orange is a contributor to his multiple sclerosis.  
As we learn more about multiple sclerosis, we may, 
in the future, find that chemical exposure has 
nothing to do with this disorder.  ...  Thus, despite 
the fact that [the veteran] has a difficult and 
progressive illness, I am unable to connect it with 
his military service without some medical evidence 
allowing me to do so.  Rather, multiple sclerosis 
has no known etiology.  Thus, it is impossible for 
me to state honestly that his multiple sclerosis is 
related to exposures/military service.

The medical treatise information shows that an environmental 
factor, such as a toxin, may be involved in triggering MS.

Although the VHA expert opined that it was less likely than 
not that the veteran's exposure to Agent Orange is a 
contributor to his MS, the veteran's representative argues in 
an April 2007 statement that the veteran is entitled to 
reasonable doubt pursuant to 38 C.F.R. § 3.102 on the basis 
that the March 2007 VHA expert also opined that it "is 
clearly within the realm of medical possibility that Agent 
Orange is a precipitant."  The Board agrees.  

All three medical opinions suggest that an environmental 
trigger such as herbicide exposure may be involved.  The 
record thus contains three medical opinions which indicate, 
with varying degrees of confidence, that a connection between 
dioxin exposure and MS may or does exist.  These medical 
opinions are buttressed by the medical treatise information 
showing the same thing.  

It appears to be true that the exact cause of MS is unknown.  
However, this hardly means that herbicide exposure has been 
ruled out as a cause of MS.  As the VHA expert made clear, 
there have been no definitive studies on the matter.
 
In short, the Board has carefully weighed the evidence of 
record and finds that there exists an approximate balance of 
evidence for and against the claim as to the crucial matter 
of whether the veteran's MS is related to exposure to 
herbicides in service.  When the evidence for and against the 
claim is in relative equipoise, by law, the Board must 
resolve all reasonable doubt in favor of the claimant.  See 
38 U.S.C.A. 
§ 5107 (West 2002); 38 C.F.R. § 3.102 (2006).  Element (3), 
and therefore all elements necessary to establish service 
connection, has been satisfied.

In summary, the Board is of the opinion that the veteran has 
met all requirements needed to establish service connection 
for MS.  The benefit sought on appeal is accordingly allowed.


ORDER

Service connection for MS is granted.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


